Citation Nr: 1515914	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  12-25 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a variously diagnosed psychiatric disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1994 to November 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Los Angeles, California Department of Veterans Affairs (VA) Regional Office (RO).  In December 2014, the claim was remanded for a hearing before the Board.  In February 2015 a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  

A claim for an increased rating for migraine headaches has been raised by the record (see February 2015 hearing transcript), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  An unappealed October 2007 rating decision denied the Veteran service connection for a variously diagnosed psychiatric disability, based essentially on a finding that she was not shown to have a diagnosis of an acquired psychiatric disability related to her service.

2.  Evidence received since the October 2007 rating decision shows the Veteran has a diagnosis of (and receives treatment for) a psychiatric disability; relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability; and raises a reasonable possibility of substantiating such claim.

3.  The Veteran's variously diagnosed psychiatric disability is reasonably shown to have become manifest in service and persisted since.


CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  However, inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter, as any VCAA-mandated notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis 

The Board has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, as to the claim.

Service connection will be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To substantiate a claim for service connection there must be evidence of: (1) a current disability (for which service connection is sought); (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  
Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  The Court interpreted 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening." See Shade v. Shinseki, 24 Vet. App. 110 (2010).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

An unappealed October 2007 rating decision denied the Veteran service connection for depression/panic attacks based on a finding that she was not shown to have a diagnosis of an acquired psychiatric disability related to her service. She did not file a notice of disagreement with the decision or submit new evidence in the year following, and the decision became final.  See 38 U.S.C.A. § 7105.

The evidence of record at the time of the October 2007 rating decision consisted essentially of the Veteran's service treatment records (STRs), which showed that in August and November 1995 she was seen at a mental health clinic, when "bereavement" was noted, but no diagnosis was provided.  In December 1999, the Veteran sought treatment for insomnia; the assessment was insomnia possibly secondary to a mood disorder.  In April 2001, possible depression with a history of panic attacks was noted, and in June 2002 anxiety was noted. 

Evidence received since the October 2007 rating decision includes private medical records showing the Veteran has received treatment for generalized anxiety disorder and panic attacks, and that bipolar disorder was to be ruled out, and the Veteran's October 2014 testimony before the undersigned indicating she has a current diagnosis of bipolar disorder, for which she receives ongoing treatment.  This evidence shows a diagnosis of a psychiatric disability (with ongoing treatment since service), and therefore addresses an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability.  As it supports a continuity of symptoms theory of entitlement, it raises a reasonable possibility of substantiating the claim.  Consequently, particularly in light of the "low threshold" standard for reopening endorsed by the Court in Shade, the Board finds that the evidence received is both new and material and that the claim of service connection for a variously diagnosed psychiatric disability may be reopened.

The analysis proceeds to de novo review.  Given the determination herein, the Veteran is not prejudiced by the Board's proceeding with such review (without returning the claim to the AOJ for their de novo review upon reopening).

A psychiatric disability was not noted on the Veteran's June 1993 service entrance examination, and she is presumed sound for such disability on entrance in service.  See 38 U.S.C.A. § 1111.  Her STRs show that she sought psychiatric treatment on several occasions in service, with impressions including insomnia possibly secondary to a mood disorder, possible depression with a history of panic attacks, and anxiety. 

June 2005 to November 2005 private treatment records show that the Veteran sought treatment for anxiety and panic attacks.  Generalized anxiety disorder and panic disorder were diagnosed.  March to July 2012 private treatment records show the Veteran was receiving ongoing psychiatric treatment for depression, irritability, panic and mood swings, with medication including Zoloft, Adderall, Xanax, and Abilify.  

At the October 2014 hearing before the undersigned, the Veteran testified that she began seeking psychiatric treatment in service and believed a mood disorder was then diagnosed.  She testified that since service she has continued to seek treatment for the same symptoms, and now has a diagnosis of bipolar disorder.  The Veteran's husband testified that her symptoms of depression and anxiety began to manifest around 2000 while she was in service, that have persisted since, and that she has continued to seek psychiatric treatment since discharge for the currently diagnosed bipolar disorder.

The evidence outlined above reasonably reflects that a psychiatric disability ultimately diagnosed as bipolar disorder became manifest in service and has persisted since.  The Veteran's STRs document recurring psychiatric complaints, and there is probative evidence of continuity of related complaints since service; in addition to the private treatment records cited above, there is the sworn testimony of the Veteran and her husband (the credibility of which the Board finds no reason to question).  Such evidence reasonably establishes that the Veteran has a variously diagnosed psychiatric disability (most recently diagnosed as bipolar disorder) which was became manifest in service, and has persisted since.  Resolving any remaining reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 3.102) the Board finds that the requirements for establishing service connection for a psychiatric disability are met, and that service connection for the Veteran's psychiatric disability is warranted.


ORDER

Service connection for a psychiatric disability (specifically including bipolar disorder) is granted. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


